          Case 2:20-cv-02321-DJH Document 70 Filed 12/07/20 Page 1 of 7




 1   Roopali H. Desai (024295)                     Stephen E. Morrissey (admitted pro hac vice)
     D. Andrew Gaona (028414)                      SUSMAN GODFREY L.L.P.
 2   Kristen Yost (034052)                         1201 Third Avenue, Suite 3800
                                                   Seattle, WA 98101-3000
 3   COPPERSMITH BROCKELMAN PLC                    T: (206) 516-3880
     2800 North Central Avenue, Suite 1900         smorrissey@susmangodfrey.com
 4   Phoenix, AZ 85004
     T: (602) 381-5478                             Stephen Shackelford (admitted pro hac vice)
 5   rdesai@cblawyers.com                          SUSMAN GODFREY L.L.P.
     agaona@cblawyers.com                          1301 Avenue of the Americas, 32nd Floor
 6                                                 New York, NY 10019-6023
     kyost@cblawyers.com                           T: (212) 336-8330
 7                                                 sshackelford@susmangodfrey.com
     Justin A. Nelson (admitted pro hac vice)
 8   SUSMAN GODFREY L.L.P.                         Davida Brook (admitted pro hac vice)
     1000 Louisiana, Suite 5100                    SUSMAN GODFREY L.L.P.
 9   Houston, TX 77002-5096                        1900 Avenue of the Stars, Suite 1400
     T: (713) 651-9366                             Los Angeles, CA 90067
10                                                 T: (310) 789-3100
     jnelson@susmangodfrey.com                     dbrook@susmangodfrey.com
11
     Attorneys for Defendant Arizona Secretary of State Katie Hobbs
12
13                             UNITED STATES DISTRICT COURT
14                                  DISTRICT OF ARIZONA
15   Tyler Bowyer; Michael John Burke; Nancy             No. CV-20-02321-PHX-DJH
     Cottle; Jake Hoffman; Anthony Kern;
16   Christopher M. King; James R. Lamon; Sam
     Moorhead; Robert Montgomery; Loraine                DEFENDANT SECRETARY OF
17   Pellegrino; Greg Safsten; Salvatore Luke            STATE HOBBS’ RESPONSE TO
     Scarmardo; Kelli Ward; and Michael Ward,            PLAINTIFFS’ MOTION TO FILE
18                                                       IDENTIFYING INFORMATION IN
19                   Plaintiffs,                         AFFIDAVITS UNDER SEAL AND
                                                         FOR IN-CAMERA REVIEW
20   v.

21   Doug Ducey, in his official capacity as
     Governor of the State of Arizona; and Katie
22   Hobbs, in her official capacity as Arizona
     Secretary of State,
23
                     Defendants.
24
25   Maricopa County Board of Supervisors; and
     Adrian Fontes, in his official capacity as
26   Maricopa County Recorder,
27                   Intervenors.
28

     {00526200.2 }
          Case 2:20-cv-02321-DJH Document 70 Filed 12/07/20 Page 2 of 7




 1   I.              Introduction
 2                   Plaintiffs’ motion for permission to file under seal identifying information and for
 3   in-camera review (Doc. 14) should be denied. It falls woefully short of the stringent
 4   standard required to seal a judicial record—let alone designate one for in camera review—
 5   in federal court, and is both procedurally and substantively defective.
 6                   Procedurally, Plaintiffs’ motion fails because it sets forth the wrong legal authority
 7   for sealing (relying on state, not federal, rules) and provides no authority at all for in
 8   camera review (because there is none that supports their position).
 9                   The substance of Plaintiffs’ motion is also fatally defective. Despite the Ninth
10   Circuit’s clear instruction that a motion to seal may not rely on “hypothesis or conjecture,”
11   that is all Plaintiffs offer—vague, non-specific concerns about “potential” harassment or
12   threats. And in camera review—appropriate for privileged documents, state secrets, or
13   confidential government witnesses—is simply not available under these circumstances.
14   Moreover, the relief Plaintiffs seek is highly prejudicial to Defendants because it will
15   significantly impair Defendants’ ability to defend against Plaintiffs’ allegations, which
16   are already vague and confusing. 1 Even if it were a restriction to the public only, their
17   motion should be denied. Their failure to provide the requisite “compelling” reasons is
18   all the more consequential when compared against the public interest in access to this
19   case—a case that seeks to overturn the votes of millions of Arizonans in a truly
20   unprecedented manner—which could hardly be greater. This Court should deny the
21   motion.
22
23
24
     1
       This adds to the difficulty Plaintiffs already face due to the insurmountable evidentiary
     flaws in Plaintiffs’ affidavits—affidavits Plaintiffs have incorporated by reference in their
25   Complaint and described as “compelling” and a “conclusive” basis for resolving their
     claims conclusively in their favor. Courts in other states, including most recently in
26   Michigan and Georgia, have now dismissed Plaintiffs’ cookie-cutter conspiracy claims
27   and denied their requested relief, recognizing the critical importance of resolving these
     frivolous attacks on the democratic process. This Court should do so as well, and should
28   certainly not permit filings under seal or an in camera review.
     {00526200.2 }                                         -2-
         Case 2:20-cv-02321-DJH Document 70 Filed 12/07/20 Page 3 of 7




 1   II.             Argument
 2                   A.     Legal Standard
 3                   There is a “strong presumption in favor of access to court records.” Foltz v. State
 4   Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003). A party seeking to seal
 5   a judicial record may only overcome this formidable presumption if it satisfies the
 6   “compelling reasons” standard. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d
 7   1092, 1096–97 (9th Cir. 2016). Under this “stringent” standard, a court may only seal
 8   records if it finds a “compelling reason” to do so, and must articulate the basis for its
 9   ruling, “without relying on hypothesis or conjecture.”                    Id.   It is required to
10   “conscientiously balance[] the competing interests of the public and the party who seeks
11   to keep certain judicial records secret.” Id. at 1097 (citation omitted). There is no hard-
12   and-fast rule about what constitutes a “compelling reason,” and it is a decision “best left
13   to the sound discretion of the trial court.” Nixon v. Warner Communications, Inc., 435
14   U.S. 589, 599 (1978).
15                   Local Rule of Civil Procedure 5.6 requires a party seeking to seal a document to
16   “set forth a clear statement of the facts and legal authority justifying the filing of the
17   document under seal.” L.R. Civ. 5.6(b). The movant must “(1) describe with particularity
18   the documents or portions thereof for which protection is sought; (2) articulate
19   sufficiently compelling justifications for overriding the strong presumption in favor of
20   public access; and (3) provide specific facts that causally connect the particular
21   documents to their compelling justifications.” Trudel v. Am. Family Mut. Ins. Co., No.
22   CV-12-1208-PHX-SMM, 2014 WL 11514327, at *1 (D. Ariz. July 29, 2014).
23                   B.     Plaintiffs’ Motion Is Procedurally Defective.
24                   As a threshold matter, Plaintiffs cite the wrong legal standard for sealing and fail
25   to meet the requirements of Local Rule 5.6. Rather than cite federal precedent and the
26   Local Rule on this issue, they instead cite to the relevant Arizona rule of civil procedure—
27   perhaps because that standard appears to be less demanding than the federal one. See
28   Doc. 14 at 2. They therefore fail to “set forth . . . legal authority justifying the filing of

     {00526200.2 }                                        -3-
         Case 2:20-cv-02321-DJH Document 70 Filed 12/07/20 Page 4 of 7




 1   the document under seal.” L.R. Civ. 5.6(b). Moreover, they fail to accurately describe
 2   how many and which affidavits they actually seek to seal. Compare Doc. 14 at 1 (stating
 3   that the motion is to file three affidavits under seal), with id. at 3 (requesting that four
 4   witnesses remain confidential), and id. at 3-6 (describing the need to seal identities of five
 5   witnesses), and id. at 6 (seeking to partially seal three exhibits). This does not meet Local
 6   Rule 5.6’s requirement to “set forth a clear statement of the facts.” L.R. Civ. 5.6(b)
 7   (emphasis added).
 8                   Plaintiffs’ motion for in camera review is also procedurally improper. Plaintiffs
 9   cite to no authority whatsoever that would allow them to file a motion for in camera
10   review or to shield the identities of their witnesses from counsel. Although there are rare
11   instances where a motion for in camera review is permitted, or where witnesses’
12   identities may remain undisclosed to opposing counsel, this isn’t one of them. See,
13   e.g., In re Grand Jury Investigation, 974 F.2d 1068, 1071 (9th Cir. 1992) (holding
14   that in camera review is appropriate to determine whether the crime-fraud exception to
15   the attorney-client privilege applies); United States v. Dost, 786 F. App'x 117 (9th Cir.
16   2019) (government may withhold identity of confidential witness in a criminal
17   case); Does I thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1069 (9th Cir.
18   2000) (permitting employee-plaintiffs bringing suit under the Fair Labor Standards Act
19   to shield their identities under the FLSA informant privilege). Put simply, in camera
20   review is entirely inappropriate here, and Plaintiffs provide no authority otherwise.
21                   Plaintiffs’ Motion should thus be denied as procedurally defective, and the Court
22   need not proceed any further.
23                   C.     Plaintiffs Fail to Overcome the Strong Presumption in Favor of
                            Unsealed Judicial Records.
24
25                   Even if their Motion complied with the local rules (it does not), it must fail on its
26   merits. Plaintiffs do not offer anything approaching a “compelling reason” to seal any of
27   the records of any of its witnesses. Although they claim their witnesses generally have a
28   well-founded fear for their own personal physical and economic safety, Plaintiffs provide

     {00526200.2 }                                         -4-
         Case 2:20-cv-02321-DJH Document 70 Filed 12/07/20 Page 5 of 7




 1   nothing more than speculation in support. For example, Plaintiffs observe in passing—
 2   without further citation—that lawyers representing the President have “been physically
 3   threatened and verbally abused and forced to obtain personal security to protect them,”
 4   and that law firms doing the same have had their livelihoods “destroyed.” Yet they
 5   provide nothing more than their own hunch to believe that the same dangers would affect
 6   the witnesses here. As such, they have failed to provide the required “articulable facts”
 7   to establish an interest in continued secrecy. Kamakana v. City & Cty. of Honolulu, 447
 8   F.3d 1172, 1181 (9th Cir. 2006).
 9                   Nor do Plaintiffs’ justifications for keeping sealed particular affidavits move the
10   needle toward showing compelling reasons for secrecy.                    Take, for example, the
11   Venezuelan national who claims he was “a direct witness to the creation and operation of
12   an electronic voting system in a conspiracy … [involving] the Venezuelan government.”
13   Doc. 14 at 3. Plaintiffs claim that this individual revealed his involvement in the
14   conspiracy at “great risk to himself”—but does not explain why that is so. The Court
15   does not know the degree of this whistleblower’s involvement in the creation of the voting
16   system, or what individuals might take issue with that involvement. The Court thus has
17   no facts that could lead it to conclude that there is a risk that the information, if disclosed,
18   would be used to satisfy “private spite or promote public scandal.” Ctr. for Auto Safety,
19   809 F.3d at 1097. To keep the affidavit sealed, accordingly, the Court would have to
20   layer conjecture upon conjecture of its own creation.
21                   Next, Plaintiffs ask this Court to keep sealed the affidavits of anonymous analyst-
22   witnesses “Spyder,” “TM,” and an unnamed cyber expert and trained scientist. Doc. 14
23   at 4-6. In lieu of providing specific facts showing compelling interests in maintaining
24   secrecy in these individuals’ affidavits, Plaintiffs supply pages of jargon and acronyms
25   and a high-level view of these witnesses’ conclusions about foreign involvement in the
26   United States’ election. This approach may serve to shroud these individuals in an air of
27   intrigue and imply that they are necessarily involved in foreign policy issues too sensitive
28   to even mention in a straightforward manner. However, it does not do much to show why

     {00526200.2 }                                        -5-
         Case 2:20-cv-02321-DJH Document 70 Filed 12/07/20 Page 6 of 7




 1   publication of their affidavits will cause harm. Were this Court to grant the motion to
 2   seal based on this empty factual record rife only with insinuation, then conceivably every
 3   government contractor, research scientist, and federal employee affiant whose work
 4   touched on issues of international relations could claim that matters of genuine public
 5   interest should be shielded from the public. This would turn the strict standard that
 6   disfavors sealed records on its head.
 7                   Finally, perhaps Plaintiffs’ least compelling sealing argument is for their “expert
 8   witness statistician.” See Doc. 14 at 6. Plaintiffs’ argument for why this witness’s identity
 9   should be sealed consists of one sentence—that’s it. All that Plaintiffs say is that this
10   purported expert’s identity must remain under seal “due to affiants’ [sic] expressed
11   concern for his safety and potential harassment or retaliation.” Doc. 14 at 6. This is far
12   short of what is required. The Court cannot grant the motion based on “hypothesis or
13   conjecture,” Ctr. For Auto Safety, 809 F.3d at 1097, but that’s all Plaintiffs offer—the
14   specter of “potential harassment or retaliation.” Doc. 14 at 6 (emphasis added). And
15   nowhere in his affidavit does this expert witness actually “express[] concern for his
16   safety,” as Plaintiffs inaccurately claim. See Doc. 14 at 6. Moreover, it would be
17   profoundly prejudicial to not allow the parties to learn the identity of an expert witness;
18   that information is crucial, so that Defendants and Intervenors may do their own research
19   on this expert’s qualifications, including reviewing any appearances in other court cases
20   and independently fact-checking his CV.
21                   D.     The Need for Public Access and Transparency in This Case Could
                            Hardly Be Greater.
22
23                   The Court may deny the Motion for the independent reasons that Plaintiffs fail to
24   comply with the procedural requirements for their Motion and they to offer compelling
25   reasons for the relief they seek. Further support for denying the motion, however, rests
26   on the critical importance of public access to this case if it were permitted to proceed to
27   an evidentiary hearing. This case involves an extraordinary, unprecedented request to
28   overturn the results of the 2020 Presidential election. If Plaintiffs are permitted to put on

     {00526200.2 }                                        -6-
         Case 2:20-cv-02321-DJH Document 70 Filed 12/07/20 Page 7 of 7




 1   their witnesses (which they should not, for the reasons articulated in the Secretary’s
 2   Daubert motion and motion in limine), it should be made available to not only the 3.4
 3   million Arizona voters whose votes are at stake in this suit, but also to every American
 4   and to every supporter of democracy across the globe.                 The electorate, constantly
 5   bombarded with misinformation coming from even the highest levels of government and
 6   deeply concerned about whether they can trust the results of this election, deserves to
 7   know the identities of Plaintiffs’ witnesses so that they may evaluate their credibility (or
 8   lack thereof) for themselves. Plaintiffs should not be permitted to continue to make
 9   unfounded attacks on the legitimacy of our democratic institutions without any public
10   transparency as to the actual bases (or lack thereof) for their extraordinary claims.
11   III.            Conclusion
12                   The Secretary respectfully requests that this Court deny the motion to file under
13   seal and for in camera review.
14                   Respectfully submitted this 7th day of December, 2020.
15                                                     COPPERSMITH BROCKELMAN PLC
16
                                                       By s/ Roopali H. Desai
17                                                           Roopali H. Desai
                                                             D. Andrew Gaona
18                                                           Kristen Yost

19                                                     SUSMAN GODFREY L.L.P.
                                                            Justin A. Nelson
20                                                          Stephen E. Morrissey
21                                                          Stephen Shackelford
                                                            Davida Brook
22
                                                       Attorneys for Defendant Arizona Secretary of
23                                                     State Katie Hobbs
24
25
26
27
28

     {00526200.2 }                                       -7-
